SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court is AFFIRMED.
Bernard King appeals from a judgment of the United States District Court for the Northern District of New York (Hurd, J.) dismissing his petition for a writ of habeas corpus. For the foregoing reasons, we affirm.
We recently held that the rule in Apprendi does not apply retroactively to cases on collateral review. See Coleman v. United States, 329 F.3d 77, 88-90 (2d Cir. 2003). Consequently, confining King’s Apprendi challenge to a § 2255 motion raises no serious constitutional question requiring recourse to 28 U.S.C. § 2241. See Love v. Menifee, 333 F.3d 69, 74 (2d Cir. 2003). The district court properly construed King’s habeas petition as a second and successive § 2255 petition, and appropriately dismissed it for lack of jurisdiction.